DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:  the applicant recites “dose” which does not have a meaning to the claim.  Appropriate correction is required.

                   Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required:  
The claims call for the limitation “a retrieving unit” (see claim 1 line 4; claim 7 line 4), “a correcting unit” (see claim 1 line 6 and claim 7 line 5). The specification fails to provide clear support for said “a retrieving unit”, “a correcting unit”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should: 

(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 
 
See 112 section below, and MPEP, 37 CFR 1.75(d)(1). 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “a retrieving unit”, “a correcting unit”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Claim 1 recites “a retrieving unit”, “a correcting unit”.
Claim 7 recites “a retrieving unit”, “a correcting unit”
For the purpose of art rejection below, the phrase “a retrieving unit” has been interpreted as a unit a processor or subsystem or integrated system capable to retrieve past event; also the phrase “a correcting unit” has been interpreted as a unit a processor or subsystem or integrated system capable to reflecting the difference between the similar event and the new event. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient 


Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “a map acquisition unit”, “a position prediction unit”, “an assist calculation unit”, “an operation amount acquisition unit”, “an execution unit”, “an adjustment unit”, “a position acquisition unit” and “a steering support device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide an interpretation of the limitations listed below:
a retrieving unit in claim 1 line 4 and claim 7 line 4.
a correcting unit in claim 1 line 6 and claim 7 line 5. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, (see below).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Dependent claims 2-6 are likewise rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6 and 7 are rejected under35 U.S.C 102a2 as being anticipated by Bostick et al. (US 2016/0282132 A1), as reference paragraphs are listed below.

Regarding claim 1:
Bostick et al. disclose a traffic demand prediction system for predicting traffic demand (computer system for predicting traffic, [abstract]) when a new event as a prediction target event occurs, the system comprising: a past event data base including information indicating a site of a past event which is an event held in the past and traffic demand data of the past event (he past information indicating time and location that the event has occurred and access of the traffic data for more previous time period, [0009],[0022][0025]); a retrieving unit retrieving a past event held in a site coinciding with a site of the new event from the past event data base as a similar event (traffic prediction program 112 retrieves the past events time location matching with the location in the current location., [0025]); and a correcting unit reflecting the difference between 

Regarding claim 2: 
Bostick et al. disclose the traffic demand prediction system according to claim 1, wherein the past event data base stores one or a plurality of pieces of information among the type of a past event, the number of participants of a past event, the starting time of a past event, and the ending time of a past event (Traffic prediction program 112 determines the type of the event stored in the past including the location and the time, [0045]), 
and when there are plural past events held in a site coinciding with a site of the new event, the retrieving unit retrieves a past event having the highest similarity to the new event as a similar event based on one or a plurality of pieces of information among the type of the new event, the number of participants of the new event, the starting time of the new event, and the ending time of the new event, and one or a plurality of pieces of information among the type of a past event, the number of participants of a past event, the starting time of a past event, and the ending time of a past event (when the traffic prediction program 112 determines there are multiple events including time of the new event (game) and the end time of the game, determine the venues capacity including the number of seats of the stadium, the traffic prediction program 112 matches them with a similar event, [0037] [0044]-[0046]).



Regarding claim 3:
The traffic demand prediction system according to claim 1, further comprising: an action pattern data base storing an action pattern of a participant of an event for each weather (traffic prediction program 112 creating a change in participant of the game departure time and an weather event in event data 116, [0030] [0032]), wherein the retrieving unit retrieves an action pattern corresponding to the weather of the retrieved similar event from the action pattern data base (Traffic prediction program 112 retrieves article data 142 regarding weather store on the news servers 140, [0030]).

Regarding claim 4:
Bostick et al. further disclose The traffic demand prediction system according to claim 1, wherein when the starting time of the new event does not coincide with the starting time of the similar event retrieved by the retrieving unit, the correcting unit calculates a time difference used for correcting traffic demand data of the similar event, and when the ending time of the new event dose not coincide with the ending time of the similar event the correcting unit calculates a time difference used for correcting traffic demand data of the similar event (when the starting time of the new event has changed,  the traffic prediction program 12 updates traffic data 114 with the additional amount of travel time and when the ending time of the event does not much the predicted time traffic prediction program 112 adjusts later predictions for combinations of similar events to match the difference between the predicted traffic impact and the actual traffic impact [0033], [0036], [0037]).


Regarding claim 6:
Bostick et al. as modified remains as applied above.
Bostick et al as modified further disclose The traffic demand prediction system according to claim 1, further comprising: an action pattern data base storing action patterns of participants at an event defined by distribution showing deviation in departure time, for each weather and for each predicted weather used for classification by weather (traffic prediction program 112 creating a change in participant of the game departure time and an weather event in event data 116 for future use, [0032] [0030]), wherein the retrieving unit retrieves an action pattern corresponding to the weather of the retrieved similar event for the predicted weather from the action pattern data base (Traffic prediction program 112 retrieves article data 142 regarding weather store on the news servers 140, [0030]), and the correcting unit corrects traffic demand data of the similar event with classification by the predicted weather based on the distribution showing deviation in departure time of the action pattern of the similar event retrieved by the retrieving unit (Traffic prediction program 112 assigns a new traffic impact to traffic predictions made with for similar events (e.g., concerts ending at the same location) to account for the error in the prediction, [0036]).

Regarding claim 7: 
Bostick et al. disclose a traffic demand prediction apparatus for predicting traffic demand (computer program product for predicting traffic, [abstract]) when a new event as a prediction target event occurs, the apparatus comprising: a past event data base including information indicating a site of a past event which is an event held in the past and traffic demand data of the past event (the past information indicating time and location that the event has occurred and .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0282132 A1) in view of Mintz (WO2017/115342).

Regarding claim 5:
Bostick et al. disclose all the limitations except the traffic demand prediction system according to claim 1, wherein when the number of participants at the new event differs from the number of participants at the similar event retrieved by the retrieving unit, the correcting unit calculates a ratio of number of participants used for correcting traffic demand data of the similar event, based on the number of participants at the new event and the number of participants at the similar event.

In the same field of endeavor, Mintz discloses a navigation system, wherein when the number of participants at the new event differs from the number of participants at the similar event retrieved by the retrieving unit, the correcting unit calculates a ratio of number of participants used for correcting traffic demand data of the similar event, based on the number of participants at the new event and the number of participants at the similar event (when a difference occurred between pattern volume capacity, determine desirable concentration of the traffic with a ratio of capacity of current pattern volume and stored patterns volume capacity, [page 68 line 6-12]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick et al. in view of Mintz to calculate the ratio between 
One of ordinary skill would have recognized that doing so, will have a benefit to maintain load balancing on the path [page 68 line 1-5, Mintz].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                                                                               
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663